UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7921


WILLIAM SPENCER PASS,

                      Petitioner – Appellant,

            v.

WHITENER,

                      Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  L. Patrick Auld,
Magistrate Judge. (1:11-cv-00399-LPA-LPA)


Submitted:   January 17, 2013             Decided: January 23, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion


William Spencer Pass, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William      Spencer         Pass       seeks   to     appeal      the    district

court’s * order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate           of   appealability.              28   U.S.C.

§ 2253(c)(1)(A) (2006).                 A certificate of appealability will not

issue       absent     “a       substantial        showing       of       the    denial      of   a

constitutional right.”                 28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating             that    reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                      Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El       v.     Cockrell,        537 U.S. 322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                     Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Pass has not made the requisite showing.                                   Accordingly, we

deny       Pass’s    motion      for    a    certificate        of    appealability,           deny


       *
            The parties consented to disposition                            by    a    magistrate
judge.       See 28 U.S.C. § 636 (2006).



                                                   2
leave to proceed in forma pauperis, and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3